Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/21/2021 has been entered.

Claims 1, 8, and 15 have been amended, 
Claims 2, 9, and 18 were previously cancelled, and 
Claims 1, 3-8, 10-17, 19, and 20 are currently pending and have been examined. 

 
Allowable Subject Matter

Claims 1, 2, 5-12, and 15-20 are allowed.  
Novelty over prior art.
The independent claims of the present invention recite a system, method, and a device for sending and receiving data from a fuel dispenser to select targeted advertisements based on the user’s profile, card information, purchase history, and available inventory at the particular location of the fuel dispenser.      

Wehr et al. (US Patent Application Publication No. 2006/0271431 A1 – Hereinafter Wehr) teaches; 
A network-enabled fuel dispensing system, comprising (network connect fuel dispenser, see figure 1, [0005]): 
a fuel dispenser terminal located at first location, comprising (fuel dispensers, see figure 1, [0035]): 
a first processor configured to (POS interface, see [0037]; processor, see [0036])): 
[…] a service request for a fuel purchase […], wherein the service request comprises card information associated with a customer (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]); 
send the service request to a service processor via a remote controller (host computer 12, see figure 1);
receive a personalized offer for the customer in response to sending the service request, wherein the personalized offer comprises a coupon 
display at least a portion of the personalized offer (offer of a carwash, see figure 3 and [0051]); 
receive a user response that indicates the coupon was accepted (accept carwash offer, see [0051]); 
send the user response to the remote controller (transmit acceptance, see [0051], host computer 12, see [0034]); 
receive an authorization token for retrieving the product from the first location in response to sending the user feedback to the remote controller (receive code for carwash, see [0051]); and 
output the authorization token (receive code for carwash, see [0051]; Note: authorization token is interpreted as code for carwash); and 
the remote controller located at a second location that is different from the first location, comprising a second processor configured to (host computer 12, see figure 1): 
send the personalized offer in response to receiving the service request  (offer of a carwash, see figure 3, 4, 5A and [0051]); 
receive the user response (transmit acceptance, see [0051]); 
determine the coupon was accepted based on the user response (transmit acceptance, see [0051], host computer 12, see [0034]); 
update the service request in response to determining that the coupon was accepted, wherein updating the service request comprises 
send the […] service request to the service processor (send card info, see [0038, 0046], remote host computer (12), see figure 1, [0034]);
receive an authorization confirmation in response to sending the […] to the service processor (authorize transaction with payment card, see [0049]); 
generate the authorization token in response to receiving the authorization confirmation; and (receive code for carwash, see [0051])
send the authorization token to the fuel dispenser terminal, wherein sending the authorization token to the fuel dispenser terminal (receive code for carwash, see [0051]).  
Lewis et al. (US Patent Application Publication No. 2014/0081874 A1 – Hereinafter Lewis) teaches;
re-encrypt the service request using the same public encryption key that was used by the fuel dispenser terminal (re-using of public/private encryption keys to re-encrypt/decrypt card data/tokens, see [0442, 0446, 0449]), wherein the re-encrypting the service request reconstructs the service request sent by the fuel dispenser terminal (re-encryption to reconstruct before sending to the controller, see [0449]);
decrypt the service request using a private encryption key (decrypt using a private encryption key, see [0442]; see also [0446]);

re-encrypted service request (re-encrypt the token/payment method, see [0442]; see also [0446]).  
Perry (US Patent No. 10,360,551 B1 – Hereinafter Perry) teaches;
triggers the fuel dispenser terminal to wirelessly transmit the authorization token to a user device that is associated with the customer (emulation of the POS on the mobile device thereby transmitting, wirelessly, the results of the transaction (receipt data), see figure 4 and Col 31 L8-45).  
Williams et al. (US Patent Application Publication No. 2015/0106196 A1 – Hereinafter Williams), teaches; 
intercept the service request transmitted by the fuel dispenser terminal to the service processor (intercept messages between the fuel pump and the forecourt controller (payment processor) to enable altering of transactions, see [0010, 0050, 0056]).  
Isaacson et al. (US Patent Application Publication No. 2014/0207612 A1 – Hereinafter Isaacson) teaches; 
identify a customer profile for the customer based on the card information associated with the customer, wherein the customer profile comprises previous history for the customer; ([Figure 18 and its related text and [0140 and 0141].

send the personalized offer identifying the product available at the first location in response to receiving the service request [0169].  

The prior art teaches the general all the limitations of the claims, however, the combination of concepts is unique and the argument that it would not have been obvious to one of ordinary skill in the art to combine the references to produce the invention has merit.  Combining these references, in the particular order, and the particular pieces of each reference to arrive at the invention would not have been obvious to one of ordinary skill at the time of the invention.  Therefore the claims are found to be allowable over the prior art of record.

Subject Matter Eligible under 35 USC § 101.  
The independent claims of the present invention recite a system, method, and a device for sending and receiving data from a fuel dispenser to select targeted advertisements based on the user’s profile, card information, purchase history, and available inventory at the particular location of the fuel dispenser.      
Some claim limitations relate to an abstract idea under Step 2A of the eligibility analysis.  Sending and receiving data and processing data to select media information (targeted content) but the combination of steps is an ordered combination of steps that .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael W Schmucker whose telephone number is (571) 272-5044.  The examiner can normally be reached on Monday - Thursday, 8am-6pm, and Friday, 8am - 12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S. Rojas can be reached on (571) 270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


/MICHAEL W SCHMUCKER/Primary Examiner, Art Unit 3681